Case 1:20-cv-05865-LDH-PK Document 14 Filed 05/28/21 Page 1 of 1 PageID #: 51


                                                                                     Sara J. Isaacson

                                                                    420 Lexington Avenue, Suite 1830
                                                                         New York, New York 10170
                                                                                 Main: 212.392.4772
                                                                                Direct: 212.738,9358
                                                                                   Fax: 212.444.1030
                                                                                sara@lipskylowe.com

                                                                               www.lipskylowe.com

                                                   May 28, 2021


  VIA ECF
  The Honorable Peggy Kuo, U.S.M.J.
  U.S. District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:     Rosales v. Brooklyn Wing House Corp. and David Spenc,
                  1:20-cv-5865 (LDH)(PK)

  Dear Magistrate Judge Kuo:

         This law firm represents Plaintiff. We submit this joint status report, pursuant to
  the Court’s December 4, 2020 Order, regarding the progress of settling this matter.

          On May 25, 2021, in accordance with the Order, the parties met and conferred in a
  good-faith effort to settle this matter, but were unable to reach an agreement. The parties,
  therefore, respectfully request a referral to the EDNY’s mediation program and propose
  completing mediation by August 20, 2021.

          We thank the Court for its time and attention to this matter.

                                                  Respectfully submitted,
                                                  LIPSKY LOWE LLP


                                                  s/ Sara J. Isaacson
                                                  Sara J. Isaacson

  cc:     Maryam N. Hadden (via ECF)
